Title: General Orders, 10 December 1777
From: Washington, George
To: 

 

Head-Quarters, White Marsh [Pa.] Decr 10th 1777.
Parole Worcester.C. Signs Rutland. Salisbury.


The army to march at four o’clock in the morning from the right—A Subaltern from each regiment and a Captain from each brigade, under the command of a Field Officer from the line, are to assemble at General Knox’s quarters in the morning and remain ’till the Army moves off the ground, and then see that all stragglers in the camp, and its environs, are collected and marched after it—They are also to see that no baggage, entrenching tools or other articles are left, or that they are, secured under proper guards taken from the pennsylvania Militia, by application to the commanding officer thereof.
